Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 6/1/2022.  Claims 11 & 19 have been amended.  Claims 1- 10 have been previously canceled.  No other claims have been amended, added, or canceled.  Accordingly, claims 11- 21 are pending.  
Response to Arguments
Applicant’s arguments with respect to claims 11- 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Furthermore, regarding applicant’s argument that claims 11-21 recite eligible subject matter, the examiner respectfully disagrees. The examiner contends that the claims are, still, drawn to the inclusion of exchanging data between a computing device of a motor vehicle and a computing device in a cloud system does not render the claimed invention eligible subject matter because the broadest reasonable interpretation of the claimed data exchange between computing devices merely consists of moving data from one device to another device using generic components and methods which is highly generalized.
The judicial exception is neither integrated into a practical application nor does it recite additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention does not recite any additional elements. For further clarification the examiner encourages applicant’s representative to refer to the rejection below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of distributing tasks and transferring data using conventional computing components and methods.
Claim 11, recites distributing subprocesses to multiple computing devices and exchanging messages between a plurality of computing devices using at least one software. The broadest reasonable interpretation of this claim is an abstract idea, specifically, a mental process because distributing a number of tasks can reasonably be performed with pen and paper. The inclusion of exchanging data between a computing device of a motor vehicle and a computing device in a cloud system does not render the claimed invention eligible subject matter because the broadest reasonable interpretation of the claimed data exchange between computing devices merely consists of moving data from one device to another device using generic components and methods which is highly generalized.
The judicial exception is neither integrated into a practical application nor does it recite additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention does not recite any additional elements.
	Claims 12-18 depend from claim 11, but do not render the claimed invention patent eligible because they are directed to either additional mental steps, i.e. storing data in a database, collecting additional data, implementing a vehicle function which under its broadest reasonable interpretation is an algorithm, etc. or insignificant additional elements, i.e. communicating with other devices, conditions for distributing tasks, etc.
	Independent claim 19 is rejected under the same rationale as claim 1 because the claim recites a method comprising nearly identical subject matter as the system of claim 1.
	Claims 20-21 depend from claim 19, and are rejected under the same rationale as claims 12-18 above because the claims recite nearly identical subject matter directed to additional mental steps and/or additional insignificant elements.
	Therefore, claims 11-21 are rejected under 35 U.S.C. 101.
	Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11- 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ulrich et al. (DE 102012107886 A1) in view of Berstis (US 6304816 B1).
As per claim 11, Ulrich discloses: a computing system, comprising:
a computing device of a motor vehicle (see Ulrich at least fig. 1-2 and Abstract and ¶24, 29 & 36 “vehicle with communication device and communication unit”); and
a control unit implemented via a software platform, the control unit configured to perform operations comprising: dynamically distributing a plurality of subprocesses of an application to a plurality of computing devices comprising the computing device of the motor vehicle and a computing device in a cloud system (see Ulrich at least fig. 1-2 and Abstract and ¶24, 29, 36-42 “in vehicle and external server unit”);
causing to execute the application on both the computing device of the motor vehicle and the computing device in the cloud system, wherein the application comprises a divided computation (see Ulrich at least fig. 1-2 and Abstract and ¶24, 29, 36-42 “in vehicle and external server unit”);
exchanging, with the cloud system, a message associated with the divided computation, exchanging, with the cloud system, at least one software component corresponding to the plurality of subprocesses of the application, determining, from the divided computation, the output data of the application based on the input data (see Ulrich at least fig. 1-2 and Abstract and ¶24, 29, 36-42 “in vehicle and external server unit”); and
causing to receive, by the motor vehicle, the output data determined from the divided computation of the computing device in the cloud system (see Ulrich at least fig. 1-2 and Abstract and ¶24, 29, 36-42 “in vehicle and external server unit”). 
Ulrich discloses the invention as detailed above. 
Ulrich further discloses the use of GPS systems in recognizing and comparing the location of the vehicle relative to previous historical trips—via the use of map/road-maps. 
However, Ulrich does not appear to explicitly disclose causing to display the output data within the motor vehicle, wherein the output data comprises route, lateral distance, spatial distance, or points of interest related to the motor vehicle. 
Nevertheless, Berstis—who is in the same field of endeavor—discloses causing to display the output data within the motor vehicle, wherein the output data comprises route, lateral distance, spatial distance, or points of interest related to the motor vehicle (see Berstis at least fig. 1-8 and in particular fig. 8 “identify route and recommend alternate route based on a comparison [806, 808. 810 & 812]”).   
One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Berstis’s traffic condition detection with those of Ulrich’s traffic sign detection method in order to form a more efficient and overall better user experience (i.e., by adding an additional level of route monitoring and ensuring the most efficient path is utilized to a user’s destination).
Motivation for combining Ulrich and Berstis not only comes from knowledge well known in the art but also from Berstis (see at least col. 1 line 7- col. 2 line 12). 
Both Ulrich and Berstis disclose claim 12: further comprising: a database at the motor vehicle configured to store the input data, wherein the database at the motor vehicle is addressable by the application, wherein a data storage capacity of the database at the motor vehicle is small in comparison with a data storage capacity of a database at the cloud system, and wherein the database at the cloud system is addressable by the application (see Ulrich at least fig. 1-2 and Abstract and ¶24, 29, 36-55 and see Berstis at least fig. 1-8 and in particular fig. 8).
	Motivation for combining Ulrich and Berstis, in the instant claim, is the same as that in claim 11 above.   
Both Ulrich and Berstis disclose claim 13: wherein the computing device of the motor vehicle comprises a subcomponent of the control unit, and a client unit communicating with the control unit (see Ulrich at least fig. 1-2 and Abstract and ¶24, 29, 36-55 and see Berstis at least fig. 1-8 and in particular fig. 8).
	Motivation for combining Ulrich and Berstis, in the instant claim, is the same as that in claim 11 above.   
Both Ulrich and Berstis disclose claim 14: wherein a subprocess of the plurality of subprocesses is configured to evaluate sensor data of the motor vehicle, wherein the subprocess is allocated to the computing device of the motor vehicle (see Ulrich at least fig. 1-2 and Abstract and ¶24, 29, 36-55 and see Berstis at least fig. 1-8 and in particular fig. 8).
	Motivation for combining Ulrich and Berstis, in the instant claim, is the same as that in claim 11 above.   
Both Ulrich and Berstis disclose claim 15: wherein the application corresponds to a motor vehicle function, and wherein the motor vehicle function comprises a navigation function to be used during operation of the motor vehicle or to assist a driver of the motor vehicle (see Ulrich at least fig. 1-2 and Abstract and ¶24, 29, 36-55 and see Berstis at least fig. 1-8 and in particular fig. 8).
	Motivation for combining Ulrich and Berstis, in the instant claim, is the same as that in claim 11 above.   
Both Ulrich and Berstis disclose claim 16: wherein the application comprises a development application configured to evaluate the input data, wherein the input data comprise operating data of the motor vehicle, and wherein the operating data of the motor vehicle comprise sensor data or status data of the motor vehicle (see Ulrich at least fig. 1-2 and Abstract and ¶24, 29, 36-55 and see Berstis at least fig. 1-8 and in particular fig. 8).
	Motivation for combining Ulrich and Berstis, in the instant claim, is the same as that in claim 11 above.   
Both Ulrich and Berstis disclose claim 17: further comprising a communication link between the computing device of the motor vehicle and the computing Atty. Dkt. No. 4557.1890001-4-PAFFEN et al. Application No. 16/606,985 device in the cloud system, wherein the plurality of subprocesses are divided between the cloud system and the motor vehicle on the basis of at least one of: a utilization of the computing device of the motor vehicle and the computing device in the cloud system; an availability of the input data; an availability of the communication link; and a quality of the communication link (see Ulrich at least fig. 1-2 and Abstract and ¶24, 29, 36-55 and see Berstis at least fig. 1-8 and in particular fig. 8).
	Motivation for combining Ulrich and Berstis, in the instant claim, is the same as that in claim 11 above.   
Both Ulrich and Berstis disclose claim 18: wherein the communication link comprises at least one of a mobile phone network, a local wireless network, and a communication line of a charging cable in a motor vehicle (see Ulrich at least fig. 1-2 and Abstract and ¶24, 29, 36-55 and see Berstis at least fig. 1-8 and in particular fig. 8).
	Motivation for combining Ulrich and Berstis, in the instant claim, is the same as that in claim 11 above.   
Both Ulrich and Berstis disclose claim 19: A method for operating a computing system, the method comprising: dynamically distributing a plurality of subprocesses of an application to a plurality of computing devices comprising a computing device of a motor vehicle and a computing device in a cloud system; executing the application on both the computing device of the motor vehicle and the computing device in the cloud system, wherein the application comprises a divided computation; exchanging, between the motor vehicle and the cloud system, a message associated with the divided computation; exchanging, between the motor vehicle and the cloud system, a software component corresponding to the plurality of subprocesses of the application, determining, from the divided computation, the output data of the application based on the input data; and receiving, by the motor vehicle, the output data determined from the divided computation of the computing device in the cloud system; and Atty. Dkt. No. 4557.1890001- 5 -PAFFEN et al. Application No. 16/606,985 displaying the output data within the motor vehicle, wherein the output data comprises route, lateral distance, spatial distance, or points of interest related to the motor vehicle (see Ulrich at least fig. 1-2 and Abstract and ¶24, 29, 36-55 and see Berstis at least fig. 1-8 and in particular fig. 8).
	Motivation for combining Ulrich and Berstis, in the instant claim, is the same as that in claim 11 above.   
Both Ulrich and Berstis disclose claim 20: wherein the application corresponds to a motor vehicle function, wherein the motor vehicle function comprises a navigation function to be used during operation of the motor vehicle or to assist a driver of the motor vehicle (see Ulrich at least fig. 1-2 and Abstract and ¶24, 29, 36-55 and see Berstis at least fig. 1-8 and in particular fig. 8).
	Motivation for combining Ulrich and Berstis, in the instant claim, is the same as that in claim 11 above.   
Both Ulrich and Berstis disclose claim 21: wherein the application comprises a development application configured to evaluate the input data, wherein the input data comprise operating data of the motor vehicle, and wherein the operating data of the motor vehicle comprise sensor data or status data of the motor vehicle (see Ulrich at least fig. 1-2 and Abstract and ¶24, 29, 36-55 and see Berstis at least fig. 1-8 and in particular fig. 8).
	Motivation for combining Ulrich and Berstis, in the instant claim, is the same as that in claim 11 above.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663